196 F.2d 728
Charles E. WHITE, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10682.
United States Court of Appeals Third Circuit.
Argued May 6, 1952.
Decided May 16, 1952.

Petition for Review of the Decision of the Tax Court of the United States.
Henry D. O'Connor, Philadelphia, Pa., for petitioner.
S. Dee Hanson, Washington, D. C. (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
The petitioner asks us to reverse a decision of the Tax Court which upheld deficiency determinations of income tax liability and fraud penalties for the years 1942, 1943, 1944 and 1945. The issues as to the amount of the petitioner's taxable income for the years in question and as to his fraud are purely factual. The findings of fact of the Tax Court are supported by the evidence and cannot be held to be erroneous. They in turn support the Commissioner's determinations both as to deficiencies in tax and fraud penalties. Furthermore the court did not err in concluding, under the facts of this case, that resort might properly be had by the Commissioner to the net worth method of determining the petitioner's income.


2
The decision of the Tax Court will be affirmed.